Citation Nr: 1750478	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-36 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asthma, to include as secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Navy from June 2000 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction presently resides with the RO in Columbia, South Carolina.

In December 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that asthma is secondary to service-connected sinusitis.  Specifically, she contends that sinusitis caused pharyngitis, which caused bronchitis which ultimately resulted in her asthma.  In September 2010, a VA examiner offered a negative nexus opinion but he did not specifically address the chain of events that the Veteran has identified.  As such, an addendum opinion should be obtained.

In addition, in August 2010, the Veteran submitted a VA Form 4142 requesting that VA obtain treatment records from the 377th Medical Group at Kirtland Air Force Base in Albuquerque, New Mexico from June 2008 through June 2010 which included treatment for asthma.  In April 2011, approximately four pages of treatment records related to a single visit in February 2010 were associated with the claims file but no additional attempts to obtain these records were made.  As such, it appears that relevant federal records remain outstanding.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate development to obtain any outstanding treatment records from the 377th Medical Group at Kirtland Air Force Base in Albuquerque, New Mexico from June 2008 through June 2010.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Thereafter, forward the entire claims file in electronic records and a copy of this remand to the author of the September 2010 opinion or other appropriate VA examiner for an opinion addressing the etiology of asthma.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's asthma was caused or aggravated by service-connected sinusitis.  In responding to this question, the examiner should specifically address the Veteran's contention that sinusitis caused pharyngitis, which caused bronchitis which ultimately resulted in asthma.  The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

(b) If the answer to the above is negative, then the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that asthma is related to the Veteran's period of active service.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




